In an action to recover for damages to property, defendant Sanfar Construction Corp. appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County, dated October 14, 1975, as, upon reargument, adhered to its original determination denying the said defendant’s motion for leave to amend its answer so as to interpose an additional cause of action for contractual indemnification against defendant Georgetowne Mansions, Inc. Order reversed insofar as appealed from, with $50 costs and disbursements, and motion granted. Respondent has not shown that any real prejudice will accrue to it as a result of such amendment. Thus, the policy of insuring the full litigation of a controversy should be observed (see Rife v Union Coll., 30 AD2d 504, 505). Margett, Acting P. J., Rabin, Hawkins and Mollen, JJ., concur.